[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court enters the following orders regarding the minor child, Zane:
1. The parties shall have joint custody of the minor child and share in the decision-making process of the health, education and welfare of the child. The defendant mother shall be the residential parent of the child and shall have final decision-making authority after consultation with the plaintiff father. The plaintiff father is granted the following visitation rights with the minor child:
A. The father shall have visitation each Wednesday with the minor child from 5 p. m. to 7:30 p. m.
B. The father shall have visitation on January 22, 2000 and January 29, 2000, as well as each Saturday in February, 2000 from 9 a.m. to 5 p. m.
C. Commencing March 3, 2000, the father shall have visitation on alternating weekends from Friday at 5:15 p. m. to Sunday at 6 p. m.
D. The father is responsible for the pickup and return of the child for all visitations. During the visitations for January and February, 2000, only the father may pickup and return the child. Commencing March of 2000, the father may arrange for a third party to either pickup or return the child or both.
E. The court enters the following holiday schedule which is to CT Page 733 have priority over the normal weekend schedule:
    1. The mother is to have the child every Christmas Eve and Christmas Day from 9 a.m. to 6 p. m. By way of illustration, if Christmas Day were to fall on a Saturday that is part of the defendant's normal weekend schedule, he would not be able to pickup the child until Christmas Day at 6 p. m.
    2. The parties are to alternate Thanksgiving with the plaintiff father having Thanksgiving in each even year, and the defendant mother having Thanksgiving in each odd year from 9 a.m. to 5 p. m.
    3. The plaintiff is to have the child with him on each Father's Day as well as on his birthday, July 4th and Labor Day. The defendant is to have the child with her on each Memorial Day, Mother's Day, her birthday, and on Good Friday.
    4. The plaintiff may have the child with him for a one week period which is to start on a Saturday at 9 a.m. and end on a Sunday at 6 p. m. during either the month of July or August. He is to give to the defendant at least sixty days advance notice by registered mail return receipt or certified mail return receipt as to the date for that one week visitation.
Axelrod, J.